Dixon, C. J.
It was observed by the court in Livingston v. Littell, 15 Wis., 221, that the right to rebut the legal presumption of fraud in cases like this, seems very clear from the lan*138guage of the statute (R. S., ch. 107, sec. 5), and was established by the court of errors in New York, in its celebrated controversy with the supreme court upon that subject. This court is of the same opinion still; and the only question is as to the degree and kind of proof required in such cases. We think; the proof submitted by the plaintiff was sufficient for that purpose. He proved that be purchased in good faith, and paid not only a valuable but an adequate consideration. He also explained why the rasps were left in the possession of the vendor, Hallock. The sale was made at the plaintiff’s blacksmith shop, whilst the rasps were at another place — at Hallock’s store. They were to remain at the store until it became convenient for the plaintiff to call and get them. This sufficiently explains why the goods were not delivered at the time of sale.
By the Court. — Tbe judgment of tbe circuit court is affirmed.